Citation Nr: 1726233	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for esophagitis, claimed as a throat condition. 

3.  Entitlement to service connection for chronic jaw pain.  

4.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to a compensable rating for acne vulgaris of the face and back. 


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2015, the Veteran testified during a Board video-conference hearing before the undersigned. 

In November 2015, the Board remanded parts of the appeal for additional development.  The Board also granted a total disability rating based on individual unemployability (TDIU).  As such, that issue is no longer before the Board. 

In addition, in a March 2017 rating decision, the RO granted service connection for seborrhea dermatitis of the external auditory canal and eustachian tube dysfunction, collectively claimed as an ear condition, as well as service connection for allergic rhinitis, claimed as a nose condition, all evaluated as noncompensably disabling from August 4, 2010.  As such, those issues are no longer before the Board.  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw the issues currently on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In  June 2017 the Veteran submitted a written statement expressing his desire to withdraw the issues currently on appeal.  As he has withdrawn his appeals there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed.






						(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


